DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In the claim, Examiner suggests correction of “an output of the one sensor unit” to read as “an output of the at least one sensor unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2010/0000838 (hereinafter “Hamasaki”; applicant-submitted prior art).
Regarding claim 1, Hamasaki discloses a correction method of a paper sheet handling apparatus, the method comprising: correcting an output of an image sensor unit based on correction information stored in a storage element of the image sensor unit that captures and discriminates a paper sheet (Hamasaki, ¶0096-0098; “Furthermore, the reference-value setting unit is configured to store each output value of the light receiving sensor after it directly receives the light from the light source that has been subjected to the control for the amount of emission, in a memory unit, as a reference value. The control unit is configured to control the output value of the light receiving sensor when it directly receives the light from the light source, prior to the beginning of the discrimination, such that the output value will be matched with the control reference value stored in the memory unit.”).

Regarding claim 2, claim 1 is incorporated, and Hamasaki further discloses correcting, based on correction information stored in storage element of at least one of an ultraviolet sensor unit that discriminates a fluorescent component of the paper sheet and a magnetic sensor unit that discriminates a magnetic component of the paper sheet, an output of the one sensor unit (Hamasaki, ¶0033, 0096-0098, 0106-0107; “Furthermore, the reference-value setting unit is configured to store each output value of the light receiving sensor after it directly receives the light from the light source that has been subjected to the control for the amount of emission, in a memory unit, as a reference value. The control unit is configured to control the output value of the light receiving sensor when it directly receives the light from the light source, prior to the beginning of the discrimination, such that the output value will be matched with the control reference value stored in the memory unit.” Hamasaki discloses the use of a fluorescent (i.e., ultravoilet) sensor which discriminates a fluorescent component of a banknote based on light detected by the sensor, and further discloses that the sensor output value is controlled by the control unit as described above.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/           Primary Examiner, Art Unit 2668